Citation Nr: 1115288	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  05-21 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from April 1971 to August 1974.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before RO personnel in March 2008.  

Also, in a recent June 2008 rating decision, the RO denied additional claims filed by the Veteran for service connection for hepatitis C and hypertension.  However, he did not perfect an appeal of those additional claims by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§ 20.200 (2010).  Therefore, those claims are not before the Board.

The Board remanded this case in March 2009 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with PTSD, in part, as a result of the stressor of witnessing a Thai soldier's brutal murder during his service with the Air Force in Thailand. 

2.  While not all of the Veteran's alleged stressors have been verified, or presumed to have occurred, there is credible, circumstantial lay evidence corroborating the occurrence of at least one claimed stressor - specifically, witnessing a Thai soldier's brutal murder by way of a slashed throat.  This stressor is also somewhat consistent with the places, types, and circumstances of the Veteran's service in the Air Force in Thailand.  

CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's PTSD and similar psychiatric diagnoses were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Review of the claims folder shows compliance with the VCAA.  In any event, the Board is granting in full the benefit sought on appeal.  Therefore, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because even if, for the sake of argument, there has not been, this is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Governing Laws and Regulations for Service Connection for PTSD

Service connection may be granted if it is shown the Veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).  

Generally, service connection requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The establishment of service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

A "clear" diagnosis of PTSD is no longer required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence of a nexus between the claimed in-service stressor and the current disability.  However, after-the-fact medical nexus evidence cannot also be the sole evidence of the occurrence of the claimed stressor.  Moreau, 9 Vet. App. at 396.  That is, just because a physician or other health professional accepted a Veteran's description of his military experiences as credible and diagnosed him as suffering from PTSD does not mean the [Board is] required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  In this regard, generally, a medical provider cannot provide supporting evidence that a claimed in-service event actually occurred based on a post-service medical examination.  Moreau, 9 Vet. App. at 395-96.  The Veteran's own statements to the medical provider will not serve as sufficient corroboration of the alleged stressor.  Independent verification is required.  Id.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - PTSD

In the present case, the Veteran contends that he suffers from PTSD as the result of the following in-service stressors: (1) he indicates that he spent 2-3 days at Da Nang Airbase in Vietnam where he witnessed "body parts or something like that" when travelling the airbase in December 1972; (2) he indicates that when he was assigned to a U.S. Airbase in Thailand he witnessed the murder of a Thai soldier who had his throat cut; (3) he indicates that at one point during his duty he was rejected by a superior officer from being allowed to fly in a plane because he was black, resulting in the Veteran crying; (4) he indicates that he was demoted from his position during service by a supervisor, enduring racial discrimination, threats, and harassment from this supervisor.  See March 2003 stressor statement; March 2003 formal claim; August and December 2004 PTSD questionnaires; July 2005 VA Form 9; March 2008 hearing testimony; and September 2009 stressor statement.  

The Veteran's service treatment records (STRs) show treatment for stomach difficulties, insomnia, and anxiety in October 1971, February 1972, April 1972, May 1972, February 1973, July 1973, August 1973, and March 1974.  In-service diagnoses included neurotic depression and mild anxiety.  He received psychiatric treatment and medication during service.  Upon separation in July 1974, he was diagnosed with mild anxiety.  He believes his in-service symptoms were due to an underlying psychosis to include PTSD from harassment and other in-service stressors.  However, it is notable that during service in June and July of 1973, he was also diagnosed with heroin, marijuana, and amphetamines abuse.  In this regard, the Board notes that service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  See also 38 C.F.R. §§ 3.1(n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  

In addition, a review of his service personnel records (SPRs) does reveal deterioration in work performance over time according to performance evaluations dated in December 1971, December 1972, July 1973, and July 1974.  By July 1974, the Veteran was criticized in his SPRs as having insufficient concentration, being late for work, and for improper dress.  The Veteran asserts that the in-service harassment and other stressors caused behavior changes and mental anguish during and after service.  Overall, STRs and SPRs provide some evidence in support of the PTSD claim as they reveal psychiatric problems and a notable deterioration in the Veteran's behavior and performance standards.  

Initially, the Board finds no evidence or allegation that the Veteran engaged in combat with the enemy, and no specific allegation of a combat-related stressor.  Although the Veteran served in Thailand during the Vietnam Era, the Veteran's SPRs and DD Form 214 do not reflect receipt of medals, badges, or decorations that specifically denote combat with the enemy.  STRs are negative for any evidence of in-service wound that could relate to combat.  His military occupational specialty (MOS) is listed as a fuel systems specialist in the Air Force, which is not a MOS of someone typically involved in combat operations.  He denied combat on several occasions according to VA mental health treatment records dated from 2007 to 2010 and according to the April 2010 VA psychological examiner.  In fact, the Federal Circuit recently held that the term "engaged in combat with the enemy" in § 1154(b) requires that the Veteran "personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, as determined on a case-by-case bases.  A showing of no more than service in a general 'combat area' or 'combat zone' is not sufficient to trigger the evidentiary benefit of § 1154(b)."  Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  As such, the combat presumption in connection with PTSD is not for application.  38 C.F.R. § 3.304(f).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  The remaining question is whether there is credible supporting evidence that any of the alleged in-service stressors actually occurred.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.

In this respect, there is sufficient corroborative, circumstantial evidence to verify the in-service stressor of witnessing the murder of a Thai soldier who had his throat cut by the enemy when the Veteran was assigned to a U.S. Airbase in Thailand.  38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 147; Moreau, 9 Vet. App. at 395.  The Board acknowledges that the RO did not undertake efforts to specifically corroborate this stressor.  However, the Board points out that with regard to non-American casualties, when corroboration or verification is not feasible as in the case of civilian casualties, enemy casualties, sniper attacks, mistreatment of enemy prisoners, or events that occurred while travelling in a convoy, a referral to the Joint Services Records Research Center (JSRRC), formally known as the U.S. Armed Services Center for Unit Records Research (USASCURR), or similar organization, is not warranted.  Certain stressors are clearly impossible to document.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 15, Block a.  In this regard, the Board acknowledges that in October 2009 and again in February 2010 the JSRRC coordinator issued a "formal finding on a lack of information required to verify stressors in connection with the PTSD claim."  

But there is no specific information suggesting the Veteran was not present during such an incident while stationed in Thailand.  The Veteran has credibly and consistently stated that this incident occurred throughout the appeal.  See March 2003 stressor statement; March 2003 formal claim; August and December 2004 PTSD questionnaires; July 2005 VA Form 9; March 2008 hearing testimony; and September 2009 stressor statement.  The April 2010 VA examiner and various VA medical personal in VA treatment records dated from 2002 to 2010 diagnosed the Veteran with PTSD due to this stressor.  In other words, they believed it was a credible stressor.  The Board emphasizes that this particular claimed stressor, unlike many of his other alleged stressors, is consistent with the places, types, and circumstances of the Veteran's service in Thailand as documented in his SPRs.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The Board also emphasizes that a stressor need not be corroborated in every detail.  Pentecost, 16 Vet. App. at 128.  In short, there is sufficient and credible circumstantial verification of the stressor involving the death of the Thai soldier.  38 C.F.R. § 3.304(f).  It simply has not been shown that the Veteran was not credible in his description of this stressor.  

However, the threshold consideration for any service connection claim is the existence of a current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In particular, the remaining question here is whether there is current medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), as well as competent evidence of a nexus between current PTSD symptomatology and any verified in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In this case, from 2002 to 2010, VA medical personnel have diagnosed the Veteran with PTSD in accordance with VA regulation, as well provided medical evidence of a link between his PTSD diagnosis and the stressor of witnessing a Thai soldier's brutal murder.  See April 2010 VA psychological examination.  The VA examiner commented that the Veteran's work performance decreased after his arrival in Thailand.  This evidence is also supported by VA treatment records dated from 2002 to 2010 revealing treatment, medication, and group and individual therapy for PTSD.  The April 2010 VA psychological evaluation and other VA mental health treatment records appear to have been based on testing in accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV).  The Board acknowledges there is some contrary medical evidence assessing that the Veteran does not meet the DSM-IV criteria for PTSD.  See e.g., June 2008 VA mental health treatment notes.  But these findings are outweighed by the more comprehensive April 2010 VA psychological examination.    

Giving the Veteran the benefit of the doubt, his stressor of witnessing a Thai soldier's brutal murder is sufficiently corroborated; thus, service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The grant in this decision also includes service connection for related diagnoses such as dysthymic disorder; psychosis, NOS; depressive disorder, NOS; and an anxiety disorder.  These diagnoses, at least in part, stem from documented in-service diagnoses of neurotic depression and mild anxiety.  STRs clearly document that the Veteran received psychiatric treatment and medication during service.  A December 2002 VA mental health intake note indicated that his depressive symptomatology and anxiety dated back to his military service.  Thus, in light of the Board's decision to grant service connection for PTSD and related diagnoses, the AOJ should assign a single disability rating that encompasses the overlapping symptoms of his PTSD and other psychiatric disorders.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009) (two defined diagnoses constitute the same disability for purposes of 38 C.F.R. § 4.14 if they have overlapping symptomatology).  But that notwithstanding, the precise nature and extent of his now service-connected PTSD is not before the Board at this time.  Only when the RO rates the PTSD will this become a pertinent consideration.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

On a side note, the Veteran also has diagnoses for alcohol and drug abuse in sustained remission.  See April 2010 VA psychological examination.  But as to these particular diagnoses, the Board emphasizes that service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. § 1110.  See also 38 C.F.R. §§ 3.1(n), 3.301; VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).  


ORDER

Service connection for PTSD is granted. 




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


